Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamel Campbell appeals the district court’s order denying his motion for reconsideration of the order finding him ineligible for a sentence reduction pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Campbell, No. 2:02-cr-00123-RBS-2 (E.D.Va. June 16 & July 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED